Title: From Thomas Jefferson to William Carmichael and David Humphreys, 26 April 1793
From: Jefferson, Thomas
To: Carmichael, William,Humphreys, David



Sir
Philadelphia, April, 26th. 1793.

The public papers giving us reason to believe that the War is becoming nearly general in Europe, and that it has already involved Nations,  with which we are in daily habits of Commerce and friendship, the President has thought it proper to issue the Proclamation of which I enclose you a copy, in order to mark out to our Citizens the line of conduct they are to pursue. Uninformed whether the government where you reside, will take a part in the War, or remain neutral, I transmit you this paper, as also, copies of the letters written on that subject to the representatives of the belligerent powers here, and to ours, with them. Should the nation where you are, remain neutral, these papers will serve merely for your information: should they take a part in the War, you will be pleased to make to them the same communication, which our Ministers at Paris, London, and the Hague, are instructed to make. I am, with great esteem and respect, Sir, Your most obedient and most humble servant

Th: Jefferson

